Citation Nr: 1022394	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-06 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private emergency room medical treatment provided on June 16, 
2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to 
January 2003 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Iowa City, Iowa, 
which denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on June 16, 2006.     

This matter was previously before the Board in August 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  
The Board finds that the VAMC has substantially complied with 
the August 2009 Remand.  In this regard, the Board notes that 
in its remand, the Board directed that, if the VAMC 
determined that the services were not authorized, it should 
obtain a medical opinion from a physician as to whether the 
treatment was emergent in nature.  The claims file reflects 
that a nurse, and not a physician, provided an opinion that 
the care was emergent in nature.  As the nurse determined 
that the care was emergent, the Board finds that such a 
determination is favorable to the Veteran; therefore, the 
Veteran has not been prejudiced by the lack of a physician's 
opinion, and a remand to obtain a physician's opinion is not 
warranted. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


FINDINGS OF FACT

1.  The Veteran was treated at a private emergency room on 
June 16, 2009.

2.  The Veteran did not attempt to obtain treatment at a VA 
facility on June 16, 2009.

3.  A VA facility was feasibly available and it would have 
been reasonable for the Veteran to attempt to obtain 
treatment at such a VA facility.




CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on June 16, 
2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, and 3.159 (2009).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
VAMC to the Veteran in August 2006.  The letter informed the 
Veteran of what evidence was required to substantiate her 
reimbursement claim for medical care rendered on June 16, 
2006, and informed her of her and VA's respective duties for 
obtaining evidence.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because the VCAA notice in 
this case was completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from June 2006, VA treatment 
records, VA correspondence, a November 2009 VA clinician's 
opinion, and the statements of the Veteran in support of her 
claim.  The Board has carefully reviewed the Veteran's 
statements and concludes that she has not identified further 
evidence not already of record for which she has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim which VA has 
been authorized to obtain.

Furthermore, the November 2009 VA clinician's opinion 
reflects that the clinician reviewed the Veteran's past 
medical history, including pertinent medical treatment 
records, and VA documents of record, and rendered appropriate 
opinions consistent with the remainder of the evidence of 
record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The Board therefore concludes that the VA clinician's opinion 
was adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and 
Benefits Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2009).

To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i)	The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).



Analysis

The Veteran is seeking reimbursement for treatment she 
received on June 16, 2006 following a June 9, 2006 
laparoscopy.  The Veteran is service-connected for residuals 
of a right wrist injury, restricted tenosynovitis of the 
right thumb, and a right shoulder disability.  As the 
evidence of record reflects that the laparoscopy was not 
related to the Veteran's service-connected disabilities, she 
is not eligible for reimbursement under 38 U.S.C. § 1728.  
Therefore, the Board will consider reimbursement under 38 
U.S.C.A. § 1725.

Initially, the Board finds that the emergency room (ER) 
services were not pre-authorized.  Pre-authorization is used 
when VA services are either geographically inaccessible or VA 
facilities are not available to meet a Veteran's needs.  A 
June 2006 letter from VA to the private hospital reflects 
that the Veteran was authorized to receive treatment for 
local labs, x-rays, miscellaneous procedures, and a 
diagnostic lap/endoscopy.  The letter notes that all 
additional required services must have prior written 
authorization.  The only exceptions were emergencies.  
Telephone numbers, with 24 hour availability, were provided 
for any questions concerning the services requested.  
Correspondence, dated in November 2009, from a VA non-VA care 
utilization review nurse reflects that the June 2006 letter 
was shared between business offices and not provided to the 
Veteran.  She further notes that the emergency treatment 
referred to in the letter is generally held to apply to 
emergency conditions which arise during the direct course of 
the treatment (i.e. cardiac arrest or failure to successfully 
extubate, necessitating care beyond the scope of the initial 
authorization).  The Veteran, has not averred, and there is 
no evidence of record that the Veteran was aware of this 
letter or mistakenly believed that it allowed her to go the 
private ER seven days after her procedure, rather than a 
VAMC.  The Board notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities is covered under 38 U.S.C.A. §§ 1725 and 
1728, as discussed above, and generally not considered pre-
authorized.  

The evidence of record reflects that the Veteran was 
referred, by VA, to a private hospital for a laparoscopy on 
June 9, 2006.  Records reflect that on June 9, 2006, after 
her laparoscopy, she went to the VA clinic to obtain 
prescription medication, although the private hospital had 
already written her prescriptions.  On that day, the Veteran 
consulted with a nurse practitioner, and a VA physician 
agreed to prescribe the Veteran with medication.  It was 
noted that the Veteran had a postoperative visit scheduled 
for July 2006 at the private hospital, and a VA clinic follow 
up scheduled for August 2006.

On June 16, 2006, the Veteran presented to a private ER with 
complaints of bloating and nausea for one week, being 
nauseous since 9:30 that evening and having vomiting twice 
that evening.  She reported passing a lot of gas that day, 
and using over the counter stool softeners.  It is this visit 
which is the subject of this appeal.

The Veteran avers that she sought treatment at the private ER 
because she thought she was having severe complications from 
her laparoscopy.  She notes that her surgery and her doctor 
were located at the private facility and she was under the 
impression that she was to be followed there.  (See January 
2007 statement).  In this regard, the Board notes that the 
Veteran was not seen by Dr. A.Y. when she received treatment 
at the private ER on June 16, 2006, but by a different 
physician.  

As noted above, reimbursement is warranted when all of the 
above stated conditions have been met, to include that such 
care or services of emergency treatment were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The term emergency treatment 
means medical care or services when Department or other 
Federal facilities are not feasibly available and an attempt 
to use them before hand would not be reasonable.  The Board 
finds that this element has not been met.  

The Veteran avers that she did not go to a VA facility on 
June 16, 2006 because she had not been told by VA that she 
was to use VA for treatment after her June 9, 2006 operation.  
She further avers that she was told to "call over to [the 
private hospital] for advice and help" with her discomfort 
and complications following surgery.  In a statement dated in 
August 2006, she avers that she was under the impression that 
she was to receive treatment at the private facility until 
after her post operation appointment and her release by Dr. 
A.Y.  

For reimbursement to be authorized, a VA or other Federal 
facility/provider cannot have been feasibly available and an 
attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson.  

The Board finds that a VA facility was feasibly available and 
it would have been considered reasonable for the Veteran to 
attempt to use it.  In this regard the Board notes that the 
Veteran's home is less than 3 miles from both the private 
hospital and the VA facility.  The VA facility is a 
comprehensive tertiary health care center, and the Veteran 
was aware that it had an emergency room.  The evidence of 
record reflects that the Veteran had previously been treated 
at the VA emergency room on more than one occasion (See June 
2006 private hospital record, and November 2005 VA record).  
In addition, November 2009 correspondence from the VAMC 
reflects that in the 12 months prior to the Veteran's June 
2006 surgery, she had been seen in the VA ER on 9 different 
occasions, had called the VAMC nurses for advice 13 times, 
and had 54 visits to the VAMC.  In addition, the Veteran was 
known to the staff at the VA facility, and had been there one 
week prior to receive her prescriptions for medications with 
relation to her laparoscopy.  

Based on the Veteran's knowledge that an ER was available, 
the extremely close proximity of the VA facility to the 
Veteran's home, and the fact that the Veteran had sought 
services at the VA facility after her laparoscopy, the Board 
finds that it would have been reasonable for the Veteran to 
attempt to use the VA facility on June 16, 2006.  

Since the Veteran does not meet one of the criteria for 
payment or reimbursement under Section 1725, all of which 
must be met to warrant reimbursement, it is not necessary to 
analyze whether the claim meets the additional Section 1725 
requirements.  See 38 C.F.R. § 17.1002.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The competent credible evidence of record 
reflects that a VA facility was reasonably feasibly and it 
would not have been unreasonable for the Veteran to attempt 
to obtain treatment at such facility.  Therefore, entitlement 
to reimbursement for the cost of unauthorized private medical 
expenses incurred on June 16, 2006 under 38 U.S.C.A. § 1725, 
1728, and 38 C.F.R. § 17.1000-1008, and 17.120 is not 
warranted.


ORDER

Entitlement to payment or reimbursement for the cost of 
private emergency room medical treatment provided on June 16, 
2006 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


